Broyles, C. J.
1. “No judge can sit in any cause or proceeding in which he is pecuniarily interested, or related to either party within the fourth degree of consanguinity or affinity. Civil Code, § 4642. The word ‘party’ thus referred to ‘would include any one pecuniarily interested in the result of the ease, and would not be limited to a person who is a party to the record.’” Dobbins v. Marietta, 148 Ga. 467 (97 S. E. 439), and cit.
2. In the instant case Judge J. G. Cranford presided. After the trial the following facts were discovered by Mrs. Parks, the losing party: At the time of the trial Mrs. Mary 0. Varnedoe was a stockholder in the plaintiff bank, and had two living children by her husband, C. C. Varnedoe. C. C. Varnedoe was the uncle by consanguinity of the wife of Judge Cranford, but died before this suit was filed. Held: Judge Cranford was related to Mrs. Mary 0. Varnedoe and her children by affinity within the fourth degree, and was disqualified from presiding in the case. The case of Patterson v. Collier, 75 Ga. 419 (58 Am. R. 472), cited by counsel for the defendant in error, is distinguished, by its facts, from this case.
3. The other assignments of error are not passed upon, as they are not likely to recur on another trial of the case.

Judgment reversed.


Lulce and Bloodxvorth, JJ., concur.

William, Story, J. P. Knight, for plaintiff in error.
West L. Crawford, W. B. Cook, Mitch,ell <£• Reininger, contra.